Name: COMMISSION REGULATION (EC) No 325/97 of 21 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 22. 2. 97 EN Official Journal of the European Communities No L 52/ 11 COMMISSION REGULATION (EC) No 325/97 of 21 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 22 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . I1 ) OJ No L 325, 14. 12. 1996, p. 5 . (-1) OJ No L 387, 31 . 12. 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 52/ 12 EN Official Journal of the European Communities 22 . 2 . 97 ANNEX to the Commission Regulation of 21 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 052 54,1 204 56,2 212 113,8 624 126,3 999 87,6 0707 00 10 052 94,2 053 180,2 068 74,2 624 203,7 999 138,1 0709 10 10 220 158,7 999 158,7 0709 90 73 052 132,6 204 123,4 999 128,0 0805 10 01 , 0805 10 05, 0805 10 09 052 37,9 204 37,6 212 54,8 220 30,6 448 26,2 464 50,5 600 40,4 624 50,2 999 41,0 0805 20 11 204 64,1 999 64,1 0805 20 13, 0805 20 15, 0805 20 17 , 0805 20 19 052 53,0 204 75,1 220 55,1 247 64,5 400 79,3 464 78,5 600 90,1 624 77,0 999 71,6 0805 30 20 052 62,9 400 72,0 600 62,6 999 65,8 0808 10 51 , 0808 10 53 , 0808 10 59 060 58,8 064 56,3 400 76,8 404 74,8 512 107,6 528 115,2 999 81,6 0808 20 31 064 77,0 388 76,7 400 111,4 512 68,9 528 74,3 624 77,1 l 999 80,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.